Citation Nr: 1751475	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  11-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a groin injury, to include scars of the penis and/or scrotum.

2.  Entitlement to special monthly compensation (SMC) for the loss of use of a creative organ.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to October 1980, with subsequent Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  The hearing transcript is associated with the record.  

The Board remanded the appeal in March 2016, and it is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The service treatment records (STRs) that have been associated with the Veteran's claims file are incomplete, and the AOJ has not conducted all appropriate development in attempting to obtain these records.  Stegall v. West, 11 Vet. App. 268 (1998).  Prior to the 2016 Board remand, the AOJ requested: all STRs from code M01 and requested clinical records from Darnall Army Medical Center at Fort Hood from June 1, 1979 to December 1, 1979.  Since the 2016 Board remand, the AOJ requested clinical records from Beaumont Army Medical Center at Fort Bliss from October 3, 1977 to December 31, 1977 and from January 1, 1978 to February 15, 1978; and clinical records from Darnall Army Medical Center from February 16, 1978 to December 31, 1978 and from January 1, 1980 to October 13, 1980.  

The Veteran's service personnel records reflect he was stationed at Fort Bliss from enlistment in October 1977 until January 1978, when he was transferred to Fort Hood and remained there until October 1980.  

On remand the AOJ is directed to request clinical records from Darnall Army Medical Center at Fort Hood in 60-day increments for the period from January 1, 1979 to June 1, 1979.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).

The Board also observes that the Veteran served several years in the Army Reserve after his period of active duty.  On remand, the AOJ is directed to attempt to obtain the Veteran's complete STRs following all appropriate procedures, to include M21-1, Part III, Subpart iii, 2.B.1.d ("Requesting Service Records From Alternate Sources").  

In addition, it is unclear if the Veteran is in receipt of (or has applied for) disability benefits from the Social Security Administration (SSA).  The AOJ should attempt to obtain any such records associated with an SSA disability claim, if extant.  

Updated VA treatment records should also be obtained on remand.  In this regard, the Veteran reported treatment at the VAMC in Memphis right after service and also reported treatment through the VA in the 1980s.  See December 2015 Board hearing transcript at p. 12.  This evidence has not been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file, to include VA treatment in Memphis from 1980 until 2004.  Clarification from the Veteran regarding the location of treatment may be appropriate.
2.  Contact the Social Security Administration and request any medical records pertinent to the Veteran that may be extant.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Request clinical records from Darnall Army Medical Center at Fort Hood in 60-day increments for the periods from January 1, 1979 to June 1, 1979.  

Also make one additional attempt obtain the Veteran's complete STRs following all appropriate procedures, to include M21-1, Part III, Subpart iii, 2.B.1.d ("Requesting Service Records From Alternate Sources").

Make as many requests as needed to obtain these records or until it is clear further efforts would be futile.  Document all correspondence.  

If any portion of the records cannot be obtained, create a formal finding of unavailability with notice to the Veteran and his representative.

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (7).




